FILED
                            NOT FOR PUBLICATION                                 FEB 12 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LORING WINN WILLIAMS,                             No. 12-57135

              Plaintiff - Appellant,              D.C. No. 2:12-cv-05935-R-DTB

  v.
                                                  MEMORANDUM*
CHINO VALLEY INDEPENDENT FIRE
DISTRICT,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 9, 2015**
                               Pasadena California

Before: KOZINSKI, CHRISTEN, and HURWITZ, Circuit Judges.

       The district court dismissed, for failure to state a claim upon which relief can

be granted, the complaint filed by Loring Williams alleging violations of the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213, and the California Fair

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Employment and Housing Act, Cal. Gov’t Code §§ 12900-12996, by his former

employer, Chino Valley Independent Fire District. We have jurisdiction over

Williams’s appeal under 28 U.S.C. § 1291, and affirm.

      1. Williams did not state a disparate-treatment claim under California or federal

law. The one-year limit on eligibility for requalification in Chino Valley’s Personnel

Rules applies to all retirees, regardless of whether they are disabled, and thus is not

facially discriminatory. If the one-year bar prevented Williams from seeking open

positions, this was the result of his decision to pursue requalification rather than

undergo the ordinary competitive process, and not “because of” his disability. See

Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999); Wills v. Super.

Ct., 125 Cal. Rptr. 3d 1, 15 (Ct. App. 2011).

      2. Williams also failed to state a disparate-impact claim. Williams does not

allege any group-based hiring disparity, see Watson v. Fort Worth Bank & Trust, 487
U.S. 977, 986-87 (1988); Stockwell v. City & Cnty. of San Francisco, 749 F.3d 1107,

1115 & n.4 (9th Cir. 2014), nor does he identify a specific policy or practice that had

a disparate impact on disability retirees, see Stout v. Potter, 276 F.3d 1118, 1121 (9th

Cir. 2002).

      3. Williams claims that he was denied a reasonable accommodation in the form

of an extension of the one-year eligibility limit. But an extension of the eligibility


                                           2
limit is “not a modification or adjustment to the workplace necessary to enable him

to perform the essential functions of his position.” Scotch v. Art Inst. of Cal.-Orange

Cnty., Inc., 93 Cal. Rptr. 3d 338, 360 (Ct. App. 2009) (internal quotation marks

omitted).

      4. The failure to offer a reasonable accommodation is a prerequisite for an

interactive-process claim, see Watkins v. Ameripride Servs., 375 F.3d 821, 829 n.5

(9th Cir. 2004) (citing Hanson v. Lucky Stores, Inc., 87 Cal. Rptr. 2d 487, 496 (Ct.

App. 1999)), and the interactive-process claim therefore also fails.

      5. Because Williams offered no new facts and no other basis for amending the

complaint, the district court did not abuse its discretion in denying leave to amend.

See Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051-52 (9th Cir. 2008); Thinket Ink

Info. Res., Inc. v. Sun Microsys., Inc., 368 F.3d 1053, 1061 (9th Cir. 2004).

      AFFIRMED.




                                          3